Citation Nr: 0630333	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  94-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for left and right hip 
disabilities, to include as secondary to the service-
connected right foot and knee disabilities.  

2.  Entitlement to service connection for cataracts, to 
include as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for a tumor of the 
back, to include as secondary to exposure to Agent Orange.

4.  Entitlement to service connection for loss of teeth and 
periodontitis.  

5.  Entitlement to special monthly compensation for loss of 
use of a creative organ, to include as secondary to the 
service-connected psychiatric disabilities.  

6.  Entitlement to special monthly pension based on the need 
for aid and attendance.  

7.  Entitlement to an effective date earlier than April 3, 
1998, for special monthly pension at the housebound rate.
8.  Entitlement to separate evaluations for the veteran's 
service-connected post-traumatic stress disorder (PTSD) with 
bipolar disorder and personality traits.  

9.  Entitlement to an effective date earlier than July 2, 
1997, for the veteran's service-connected psychiatric 
disabilities.  

10.  Entitlement to concurrent receipt of VA benefits and 
pension benefits.  

11.  Entitlement to higher initial ratings for the veteran's 
right knee disabilities, to include his 30 percent rating for 
right knee arthritis, and his 10 percent rating for right 
knee laxity.  

12.  Entitlement to an increased rating for the veteran's 
right foot disability (described as residuals of a fracture 
of the right foot with a mid-foot bony deformity, with 
traumatic arthritis and limitation of motion and acquired pes 
cavus), from 20 percent for the period from April 3, 1998, to 
May 30, 2000, and from 30 percent for the period beginning 
May 31, 2000.  

13.  Entitlement to an increased (compensable) rating for the 
veteran's presternal dermatitis and dermatitis of the scalp.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the veteran's claims seeking 
entitlement to service connection for a tumor of the back, a 
dental condition, cataracts, left and right hip disabilities, 
special monthly compensation for loss of use of a creative 
organ, and special monthly pension based on the need for aid 
and attendance, and granted special monthly pension at the 
housebound rate effective July 28, 2000.  

In a March 2005 decision, a decision review officer assigned 
an earlier effective date of April 3, 1998, for special 
monthly pension at the housebound rate.   

The issues of separate evaluations for the veteran's service-
connected PTSD with bipolar disorder and personality traits 
and entitlement to an effective date earlier than July 2, 
1997, for the veteran's service-connected psychiatric 
disabilities, as well as the issue of concurrent receipt of 
VA benefits and pension benefits all stem from a January 2004 
rating decision which granted service connection for the 
neuropsychiatric disability, and assigned a 100 percent 
rating effective July 2, 1997.

Regarding the issues of increased ratings for the veteran's 
right foot and presternal dermatitis and dermatitis of the 
scalp, these issues stem from a May 2000 rating decision 
which granted an increased rating for the veteran's right 
foot disability to 20 percent, and denied a compensable 
rating for the veteran's scalp condition.  In a July 2004 
rating decision, the veteran's right foot disability was 
increased to 30 percent effective May 31, 2000.  Thus, 
regarding the veteran's right foot disability (described as 
residuals of a fracture of the right foot with a mid-foot 
bony deformity, with traumatic arthritis and limitation of 
motion and acquired pes cavus), the issues on appeal are an 
increased rating from 20 percent for the period from April 3, 
1998, to May 30, 2000, and an increased rating from 30 
percent for the period from May 31, 2000.  

Regarding the issues of increased ratings for the veteran's 
right knee disabilities, these issues stem from  a September 
1996 rating decision which granted service connection for 
degenerative arthritis, status-post meniscectomies, and 
established an initial 10 percent rating.  In a July 1999 
decision, the Board remanded the veteran's claim.  In a March 
2003 rating decision, the RO granted an increased rating for 
the veteran's right knee disability (degenerative arthritis 
of the right knee) to 20 percent, and assigned a separate 10 
percent rating for right knee laxity.  In a February 2006 
decision, a decision review officer granted the veteran's 
right knee disability rating to 30 percent 

Although the issues of service connection for left knee and 
low back disabilities had been in appellate status, the Board 
points out that these issues were granted in a February 2006 
decision by a decision review officer.  

Regarding the issue of an increased rating from 10 percent 
for dermatophytosis, the RO denied the veteran's claim in a 
February 2006 rating decision, but the veteran has not 
submitted a notice of disagreement.  Accordingly, this issue 
is not in appellate status.  

The veteran's claims are all addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

Regarding the first ten claims on the cover page of this 
decision (entitlement to service connection for left and 
right hip disabilities, to include as secondary to the 
service-connected right foot and knee disabilities; 
entitlement to service connection for cataracts, to include 
as secondary to exposure to Agent Orange; entitlement to 
service connection for a tumor of the back, to include as 
secondary to exposure to Agent Orange; entitlement to service 
connection for loss of teeth and periodontitis; entitlement 
to special monthly compensation for loss of use of a creative 
organ, to include as secondary to the service-connected 
psychiatric disabilities; entitlement to special monthly 
pension based on the need for aid and attendance; entitlement 
to an earlier effective date from April 3, 1998, for special 
monthly pension at the housebound rate; entitlement to 
separation evaluations for the veteran's service-connected 
post-traumatic stress disorder (PTSD) with bipolar disorder 
and personality traits; entitlement to an earlier effective 
date than July 2, 1997, for the veteran's service-connected 
psychiatric disabilities; and, entitlement to concurrent 
receipt of VA benefits and pension benefits), these issues 
must be remanded so that the veteran can be scheduled for a 
Travel Board hearing.  

Although the veteran was afforded a hearing with a decision 
review officer in December 2004 at which time he testified to 
the aforementioned issues, the veteran did not submit his 
substantive appeal regarding the aforementioned ten issues 
until May 2005.  At that time, the veteran clearly indicated 
that he wished to have "a BVA hearing at a local VA office 
before a member or members of the BVA."  As there is nothing 
in the Code of Federal Regulations, 38 C.F.R. § 20.700 et 
seq. (this is the section of the Code that pertains to 
hearings before members of the Board), that prohibits the 
veteran from having a Board hearing after he has had a 
hearing before an RO decision review officer, the veteran's 
claim must be remanded so that he can be scheduled for a 
Board hearing before a traveling member of the Board.  

Regarding the remaining three issues (higher initial ratings 
for the veteran's right knee disabilities (to include a 30 
percent rating for right knee arthritis, and a 10 percent 
rating for right knee laxity); an increased rating for the 
veteran's right foot disability; and, entitlement to an 
increased (compensable) rating for the veteran's presternal 
dermatitis and dermatitis of the scalp, the veteran completed 
his substantive appeal prior to the December 2004 hearing 
before the decision review officer.  Specifically, an August 
2004 VA Form 1-9 constituted the veteran's Substantive Appeal 
for his right foot and dermatitis claims.  Although the issue 
of the right knee had already been in appellate status, the 
veteran did discuss his right knee on the August 2004 form.  

While the veteran did have a hearing after his Substantive 
Appeal regarding the aforementioned three issues, the 
December 2004 hearing was not the type of hearing that the 
veteran had requested.  Specifically, on the veteran's August 
2004 VA Form 1-9, he checked that he wished to have a hearing 
at a local VA office before a member of the Board.  As noted, 
the December 2004 hearing was a hearing before a decision 
review officer.  There is no indication in any of the 
communications from the veteran that he no longer wished to 
have a Travel Board hearing.  Similarly, there is no 
indication in the December 2004 hearing transcript that the 
hearing was being conducted in lieu of a Travel Board 
hearing.  Hence, the aforementioned 3 issues must also be 
remanded so that the veteran can be scheduled for a Board 
hearing before a traveling member of the Board.  

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge of the Board at the Milwaukee, 
Wisconsin, Regional Office. 

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






